Exhibit 10.1 

 

SETTLEMENT AGREEMENT

 

This settlement agreement (the “Agreement”) is entered into as of April 22, 2014
(“Effective Date”), by and between Affymetrix, Inc., having a principal place of
business at 3420 Central Expressway, Santa Clara, California (“Affymetrix”) and
Enzo Biochem, Inc. and Enzo Life Sciences, Inc. (formerly known as Enzo
Diagnostics, Inc.), having a principal place of business at 527 Madison Avenue,
New York, New York (collectively “Enzo”). Each of the foregoing entities is
sometimes referred to as a “Party” and collectively as the “Parties.”

 

Affymetrix brought an action against Enzo in the United States District Court,
Southern District of New York, captioned Affymetrix, Inc. v. Enzo Biochem, Inc.
et al., Case No 03-CV-08907 RJS. Enzo brought an action against Affymetrix in
the United States District Court, Eastern District of New York, captioned Enzo
Life Sciences, Inc., formerly known as Enzo Diagnostics, Inc., v. Affymetrix,
Inc., Case No. CV 03-5446, which was subsequently transferred to the United
States District Court, Southern District of New York, and captioned Enzo Life
Sciences, Inc. v. Affymetrix, Inc., Case No. 04-CV-01555 RJS (The cases,
numbered 03-CV-08907 and 04-CV-01555 are collectively referred to as the
“Actions”). Affymetrix and Enzo mutually desire to resolve the differences
between them regarding the Actions subject to the terms and conditions of this
Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 “Affiliate” means any entity that directly or indirectly owns or controls,
is owned or controlled by, or is under common ownership or control with a Party.
For the purposes of this definition, “ownership” or “control” mean: (a)
possession, or the right to possession, of at least 50% of the voting stock of a
corporation; (b) the power to direct the management and policies of the entity;
(c) the power to appoint or remove a majority of the board of directors; or (d)
the right to receive 50% or more of the profits or earnings. With regard to
Affymetrix, its Affiliates are listed in Exhibit 21 to its 10K for the fiscal
year ended December 31, 2013.

 

ARTICLE II

SETTLEMENT AMOUNT

 

2.1 Affymetrix shall pay $5,100,000.00 as follows: $4,335,000.00 to Enzo
Biochem, Inc. and $765,000.00 to Greenberg Traurig, LLP by wire transfer (the
“Settlement Payment”) within five (5) business days of the Parties’ mutual
execution and delivery of this Agreement and attached Stipulation of Dismissal.
Enzo Biochem, Inc., and Greenberg Traurig, LLP, shall acknowledge receipt of
payment within no more than one business day by email to
Michael.Malecek@KayeScholer.com. Affymetrix shall hold the executed Stipulation
of Dismissal in escrow and shall file same within two (2) business days of
acknowledgement by Enzo Biochem, Inc., and Greenberg Traurig, LLP of their
receipt of payment of the Settlement Payment. Affymetrix shall use the following
wire transfer instructions:

1



Enzo to receive $4,335,000 at:

 

    Citibank       For credit to the account of:   Enzo Biochem, Inc.       ABA
routing number   21000089       Account #   119121150       Greenberg Traurig,
LLP to receive $765,000 at:       Citibank NA     201 S. Biscayne Blvd., Suite
3100     Miami, Florida  33131 USA       For credit to the account of:  
Greenberg Traurig       ABA routing number   266086554       Account #  
3200175071       Reference:   Client/Matter # 067748.014500

 

ARTICLE III

RELEASES AND DISMISSAL OF ACTIONS

 

3.1 Affymetrix Release of Enzo. Affymetrix, on behalf of itself and its
Affiliates and all of their respective predecessors, successors and assigns,
releases, acquits, and forever discharges Enzo and its Affiliates and all of
their respective predecessors, successors, assigns, officers, directors,
managers, members, employees, agents, insurers, servants, experts, consultants,
and attorneys (the “Enzo Released Parties”) from all liabilities, actions,
causes of action, claims or demands, losses, damages, attorneys’ fees, court
costs, or any other form of claim or compensation related to or arising under
any claim or counterclaim that Affymetrix now has, ever had, or could in the
future have (but for this release) against the Enzo Released Parties, asserted
in, arising out of, resulting from, or relating in any way to the Actions.

 

3.2 Enzo Release of Affymetrix. Enzo on behalf of itself and its Affiliates and
all of their respective predecessors, successors and assigns, releases, acquits,
and forever discharges Affymetrix and its Affiliates and all of their respective
predecessors, successors, assigns, officers, directors, managers, members,
employees, agents, insurers, servants, experts, consultants, and attorneys (the
“Affymetrix Released Parties”) from all liabilities, actions, causes of action,
claims or demands, losses, damages, attorneys’ fees, court costs, or any other
form of claim or compensation related to or arising under any claim or
counterclaim that Enzo now has, ever had, or could in the future have (but for
this release) against the Affymetrix Released Parties, asserted in, arising out
of, resulting from, or relating in any way to the Actions.

2



3.3 Delaware Litigation. For avoidance of doubt, neither Enzo’s release of
Affymetrix nor Affymetrix’s release of Enzo includes the litigation currently
pending in the District of Delaware, captioned Enzo Life Sciences v. Affymetrix,
Inc., Case No. 12-cv-433-LPS, and any of the claims there asserted, in which
Enzo alleges, among other things, that Affymetrix has and continues to infringe
on U.S. Patent No. 7,064,197 (the “Delaware Litigation”). The Parties agree that
no rulings in the Actions shall have preclusive effect on the Delaware
Litigation.

 

3.4 Releases. The releases specifically provided in this Agreement include an
express, informed, knowing, and voluntary waiver and relinquishment to the
fullest extent permitted by law. In this connection, the Parties acknowledge
that they may have sustained damages, losses, costs, or expenses that are
presently unknown and unsuspected and that such damages, losses, costs, or
expenses as may have been sustained may give rise to additional damages, losses,
costs, or expenses in the future. The Parties acknowledge, and waive any rights
under, California Civil Code Section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

or by any similar or comparable law of any state, territory or jurisdiction,
foreign or domestic, including the United States and federal, state, county or
local jurisdiction which is similar, comparable, or equivalent to Section 1542
of the California Civil Code.

 

3.5 Agreement Obligations Not Released. Notwithstanding anything to the contrary
herein, the Parties reserve all rights and remedies, including damages and
equitable relief, for breach of this Agreement and nothing herein releases any
Party from its respective obligations under this Agreement or prevents any Party
from enforcing the terms and conditions of this Agreement against the other
Party.

 

3.6 Joint Stipulation of Dismissal with Prejudice. Affymetrix will file a Joint
Stipulation of Dismissal with Prejudice in the Southern District of New York in
the form set forth in Exhibit A attached hereto in accordance with Section 2.1.
The Parties shall promptly proceed with any and all additional procedures needed
to dismiss with prejudice the Actions including any modifications to the forms
to comply with any local rules or procedures regarding the entry of stipulated
dismissals. The Parties acknowledge and agree that this Agreement is enforceable
according to its terms with respect to final dismissal with prejudice of the
Actions.

 

3.7 No Effect On Other Actions. This Agreement, including the releases herein,
does not affect any other pending action by Enzo as listed in Exhibit B attached
hereto.

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES, AND DISCLAIMERS

 

4.1 Mutual Representations and Warranties. Each Party represents and warrants to
the other that: (a) each person executing this Agreement on its behalf has full
authority to enter into

3



this Agreement; (b) it enters into this Agreement of its own free will and
accord, upon advice of its own legal counsel; (c) it has the authority to enter
into and to perform or to cause performance of its obligations under this
Agreement; (d) the execution and delivery of this Agreement and the actions
contemplated hereby have been duly authorized by all necessary corporate action;
(e) this Agreement constitutes a valid and binding obligation, enforceable in
accordance with its terms; (f) no further approval is needed to make this
Agreement valid, binding, and enforceable; and (g) the execution and delivery of
this Agreement will not violate, conflict with, or result in a breach of the
terms of any agreement by which such Party is bound or of any applicable
statute, regulation, rule, or other law.

 

4.2 No Admission. This Agreement is made in connection with a full, final, and
complete satisfaction and compromise of disputed claims and matters. Neither
this Agreement nor any action taken in connection with this Agreement or
pursuant to it constitutes an admission by any Party or by any other Party that
any conduct or action was unlawful or in violation of any contract, agreement,
understanding, custom, or obligation among or between the Parties, or
constituted any wrongdoing whatsoever.

 

ARTICLE V

PUBLIC DISCLOSURE

 

5.1 Public Disclosure. The Parties agree that any public disclosure of the
existence and terms of this Agreement will be limited to the extent it is
believed to be required to do so by law, rule, regulation or legal process,
including by any stock exchange, the NASDAQ National Market or the rules and
regulations of the United States Securities Exchange Commission or any
applicable state securities regulators. Affymetrix has received and reviewed the
press release and draft form 8-K attached as Exhibit C and consents to the
distribution and filing thereof.

 

ARTICLE VI

MISCELLANEOUS

 

6.1 Notices. All required communications under this Agreement shall be in
writing, sent to the Party at its address below, or as otherwise designated by
the Party in accordance with this provision, and duly given or made: (a) on the
date delivered in person; (b) on the date transmitted by electronic mail, if
confirmation is received from the recipient; (c) three days after deposit in the
mail if sent by certified U.S. mail postage prepaid, return receipt requested;
or (d) one day after deposit with a nationally recognized overnight carrier
service with charges prepaid.

4



  If to Affymetrix: Affymetrix, Inc.     3420 Central Expressway     Santa
Clara, California  95051     Attention:  Siang Chin    
siang_chin@affymetrix.com         If to Enzo: Enzo Biochem     527 Madison
Avenue     New York, New York 10022     Attention: Barry Weiner    
bweiner@enzo.com

 

6.2 Governing Law/Entire Agreement. This Agreement shall be governed by the laws
of the state of New York without regard to any conflict-of-laws provisions. This
Agreement, including its exhibits, constitutes the entire agreement between the
Parties with respect to the subject matter hereof, and supersedes all other
previous and contemporaneous agreements, understandings, negotiations,
discussions, offers, and acceptances with respect to such subject matter. This
Agreement may not be modified except in writing signed by authorized
representatives of the Parties. The delay or failure to assert a right or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition. A valid waiver must be executed in writing
and signed by the Party granting the waiver. Each Party acknowledges that it was
provided an opportunity to seek advice of counsel and as such this Agreement
shall not be strictly construed against the drafter. This Agreement shall be
binding on and inure to the benefit of each of the Parties and their successors
and assigns.

 

6.3 Severability. The provisions of this Agreement are severable, and if any
provision of this Agreement is determined to be invalid or unenforceable under
any controlling body of law, such invalidity or non-enforceability shall not in
any way affect the validity or enforceability of the remaining provisions or the
validity or enforceability of such provision in any jurisdiction where valid and
enforceable. Any invalid or unenforceable provision will be reformed by the
Parties to effectuate their intent as evidenced on the Effective Date. The
Parties execute this valid and binding agreement in one or more counterparts,
each of which shall be deemed an original and all of which, taken together,
shall constitute one and the same instrument.

5



AFFYMETRIX, INC.   ENZO BIOCHEM, INC.             By: /s/ Siang Chin   By: /s/
Elazar Rabbani   Siang Chin Elazar Rabbani Senior Vice President and General
Counsel           Dated: April 22, 2014   Dated: April 22, 2014                
    ENZO LIFE SCIENCES, INC.                   By: /s/ Elazar Rabbani          
          Dated:   April 22, 2014  

6



Exhibit a

7



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

ENZO LIFE SCIENCES, INC.,

 

Plaintiff,

 

v.

 

AFFYMETRIX, INC.,

 

Defendant.

 

)

)

)

)

)

)

)

)

)

 

)

CIVIL ACTION NO. 04-CV-1555 (RJS)

 

 

 

 

STIPULATION OF DISMISSAL

 

 

 

 

CIVIL ACTION NO. 03-CV-8907 (RJS)

 

 

AFFYMETRIX, INC.,

 

Plaintiff,

 

v.

 

ENZO BIOCHEM, INC. and
ENZO LIFE SCIENCES, INC.,

 

Defendants.

 

)

)

)

)

)

)

)

)

)

)

)

 

IT IS HEREBY STIPULATED AND AGREED that all claims by Enzo Life Sciences, Inc.
(formerly known as Enzo Diagnostics, Inc.) against Affymetrix, Inc. shall be,
and hereby are, dismissed with prejudice and without fees and costs;

 

IT IS FURTHER STIPULATED AND AGREED that all claims by Affymetrix, Inc. against
Enzo Biochem, Inc. and Enzo Life Sciences, Inc. (formerly known as Enzo
Diagnostics, Inc.) shall be, and hereby are, dismissed with prejudice and
without fees and costs;

 

IT IS FURTHER STIPULATED AND AGREED that this Stipulation is without prejudice
to Enzo Biochem, Inc. and Enzo Life Sciences, Inc.’s rights to appeal in any
other action;

 

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed in
separate multiple counterparts, each of which shall be deemed to be an original.
Signatures

8



provided through email or facsimile are deemed to be the equivalent of originals
for filing purposes.

 

Dated:  April 22, 2014  

New York, New York

 

GREENBERG TRAURIG, LLP   KAYE SCHOLER, LLP           By: /s/ Ronald D. Lefton   
By:  /s/ Michael J. Malecek   Ronald D. Lefton     Michael J. Malecek  
leftonr@gtlaw.com     michael.malecek@kayescholer.com   Karen Y. Bitar     Peter
E. Root   bitark@gtlaw.com     peter.root@kayescholer.com Attorneys for
Plaintiff/Defendants   Attorneys for Plaintiff/Defendant Enzo Life Sciences,
Inc. and   Affymetrix, Inc. Enzo Biochem, Inc.   3000 El Camino Real 200 Park
Avenue   2 Palo Alto Square, Suite 400 New York, New York 10166   Palo Alto, CA
94306 (212) 801-9200   (650) 319-4500       ENZO LIFE SCIENCES, INC.  
AFFYMETRIX, INC.           By: /s/ Elazar Rabbani   By: /s/ Siang Chin   Name:
Elazar Rabbani     Name: Siang Chin   Title:   Chairman     Title:   Senior Vice
President and General Counsel           ENZO BIOCHEM, INC.                 By:
/s/ Elazar Rabbani         Name: Elazar Rabbani         Title:   Chairman      

9



Exhibit B

10



Caption   Court   Docket No.           Enzo Biochem, Inc., et al v. Molecular
Probes, Inc.   S.D.N.Y.   03-cv-03816 Enzo Biochem, Inc., et al v. Perkinelmer,
Inc., et al   S.D.N.Y.   03-cv-03817 Roche Diagnostics GMBH, et al v. Enzo
Biochem, Inc. et al   S.D.N.Y.   04-cv-04046 Enzo Life Sciences Inc. v.
Gen-Probe, Inc.   D. Del.   12-cv-00104 Enzo Life Sciences Inc. v. Life
Technologies Corp.   D. Del.   12-cv-00105 Enzo Life Sciences Inc. v. Roche
Molecular Systems Inc., et al   D. Del.   12-cv-00106 Enzo Life Sciences Inc. v.
Hologic, Inc.   D. Del.   12-cv-00276 Enzo Life Sciences Inc. v. Abbott
Laboratories, et al   D. Del.   12-cv-00274 Enzo Life Sciences Inc. v. Becton,
Dickinson & Company, et al   D. Del.   12-cv-00275 Enzo Life Sciences Inc. v.
Illumina, Inc.   D. Del.   12-cv-00435 Enzo Life Sciences Inc. v. Adipogen
Corp., et al   D. Del.   11-cv-00088 Enzo Life Sciences Inc. v. Agilent
Technologies, Inc.   D. Del.   12-cv-00434 Enzo Life Sciences Inc. v. Siemens
Healthcare Diagnostics, Inc.   D. Del.   12-cv-00505

--------------------------------------------------------------------------------